Citation Nr: 1226473	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for vertigo, claimed as dizziness, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for tingling of the left arm.

3.  Entitlement to service connection for a bilateral thumb disability.

4.  Entitlement to service connection for cramping of fingers, left hand.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to April 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was previously before the Board in October 2010, and was remanded for additional development.  With respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a bilateral thumb disability and cramping of the fingers of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the competent, credible and probative evidence shows that the Veteran has intermittent vertigo that is related to service-connected hypertension.

2. There is no competent, credible or probative evidence that a disability manifested by tingling of the left arm began during service, is related to any incident or injury in service or is proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

2. The criteria for service connection for tingling of the left arm are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of service connection for vertigo decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With respect to the claim for service connection for tingling of the left arm, the RO provided the appellant complete pre-adjudication notice by letter dated in February 2007.  VA has assisted the appellant in obtaining evidence, which includes his service treatment records, post-service VA and private treatment records, and personal statements from the Veteran.  The Veteran was provided an adequate VA examination.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.


The Board has considered all lay and medical evidence as it pertains to the issues in this case.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  

Service Connection for Vertigo

The Veteran is seeking service connection for dizziness, to include as secondary to service-connected hypertension.  In his initial claim for benefits submitted in January 2007, he asserted that he experienced dizziness with "back movement."  In his July 2007 Notice of Disagreement, he stated that dizziness first occurred in service.  In a statement accompanying his June 2008 Substantive Appeal, he reported that the first incident of dizziness he remembers occurred while he was serving in Germany, when he stumbled and fell into a ditch shortly after returning from an alert.  The Veteran contends that he was treated by the flight surgeon at that time and that he reported dizziness to flight surgeons on several occasions.  Service treatment records do not show any complaints of or treatment for dizziness.  They reflect that the Veteran consistently denied experiencing "dizziness or fainting spells" during numerous routine physical examinations.  

The Veteran was afforded a VA examination of his hypertension in June 2007, in which he reported daily headaches with weekly episodes of dizziness.  During an April 2008 VA examination for hypertension, he reported occasional dizziness while working in his yard or shop.  Pursuant to the Board's remand instructions, he was afforded a VA examination in January 2011, in which intermittent vertigo was diagnosed.  The examiner opined that the condition is more likely than not associated with either the Veteran's hypertension or the medication he takes for hypertension.  In a February 2012 addendum, the examiner explained that the Veteran's description of the dizziness he experiences is consistent with postural hypotension, which is not uncommon in patients who take hypertension medication.  He also noted that a patient with hypertension may experience dizziness with prolonged standing due to blood pooling in the legs.  

Based on the foregoing evidence, the Board finds that service connection is warranted for vertigo secondary to service-connected hypertension.  Although the evidence does not establish that dizziness first manifested in service, the competent medical evidence confirms that it is causally related to another service-connected disability.  Accordingly, the criteria for secondary service connection for intermittent vertigo are met, and the claim is granted.  

Service Connection for Tingling of Left Arm

The Veteran is seeking service connection for tingling in his left arm, which he contends is related to service-connected spondylolisthesis of the lumbar spine.  Service treatment records reflect that he complained of left shoulder pain, which he described as "arthritis," on several occasions.  There were no complaints with regard to the left and no left arm disability was diagnosed in service. 

The claims file contains private treatment records dated in November 2007, which reflect that the Veteran had "bilateral glove-stocking paresthesias."  The examiner described symptoms of numbness and tingling, but they were all specifically associated with the lower extremities.  The Veteran had slight bilateral upper extremity action tremor on finger-to-nose testing.  

The Veteran was afforded a VA examination in June 1992, in which no complaints or diagnoses relating to left arm tingling were noted.  During a VA examination in June 2007, peripheral neuropathy of the bilateral lower extremities was diagnosed, but the upper extremities were not addressed.  During an October 2008 VA examination, no neurological abnormalities of the upper extremities were noted.  Sensory perception was intact to soft touch, vibration, and sharp/dull discrimination bilaterally, there was full motor strength, and no abnormal reflexes were noted.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in January 2011, in which he described numbness and tingling in his left arm from the shoulder to the hand, which had begun 10 to 11 years earlier.  He described his symptoms as "lack of sensitivity" in the left arm, with occasional symptoms in the right arm, and he said that it sometimes wakes him up.  There was no joint pain and no history of trauma to the arm.  On examination, there were no objective symptoms of pain, and full range of motion was present in the left shoulder, elbow and wrist.  The examiner diagnosed paresthesia of the left arm, with no significant effects on the Veteran's occupation or daily activities.  The examiner opined that left arm paresthesias are not related to service because there was no evidence of any complaints in service, and the Veteran had not been treated for the condition after service.  He also opined that the claimed left arm paresthesia was not caused or aggravated by the Veteran's service-connected lumbar spine disability because symptoms in the arm would not be related to the lumbar spine.  

After carefully reviewing the relevant evidence, the Board finds that service connection for a disability manifested by tingling of the left arm is not warranted, as this condition did not begin during service and is not shown by competent evidence to be causally related to any incident of service.  The service treatment records are silent for any complaints of numbness or tingling in the left arm.  The Board acknowledges that competent lay evidence cannot be rejected or deemed nonprobative simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  In this case, however, the Veteran has not contended that his symptoms of left arm tingling and numbness began during service.  He did not report any such symptoms during the VA examination in June 1992.  In his initial claim for compensation, he suggested that his left arm symptoms are associated with his back disability, and during the January 2011 VA examination, he reported that the symptoms had begun no more than 11 years earlier.  Thus, there is no medical or lay evidence to support a finding that the claimed left arm paresthesia began during service or that the Veteran has experienced symptoms continuously since separation.  

Moreover, there is no competent or probative evidence associating the claimed left arm tingling with any incident of service or a service-connected disability.  The private medical records do not show complaints, findings or a diagnosis of symptoms of tingling or numbness in the left arm as the findings only expressly apply to the lower extremities and the private medical examiner did not render a diagnosis regarding the left arm.  The only competent and probative medical opinion regarding the left arm is the opinion of the January 2011 VA examiner who concluded that the paresthesia of the left arm was not likely related to service because it began well after service separation and was not anatomically associated with the lumbar spine.  The examiner concluded that the left arm tingling was not caused by or permanently aggravated by the service-connected lumbar spine disability and provided an adequate rationale for that conclusion.  The Veteran, as a layman, does not have the necessary medical training and/or expertise to opine as to whether he has a left arm disability related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, there is no competent, credible or probative evidence that tingling of the left arm began during service, is related to any incident or injury in service or is proximately due to or aggravated by a service-connected disability.  Accordingly, service connection must be denied.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for intermittent vertigo secondary to hypertension is granted.

Service connection for tingling in the left arm is denied.


REMAND

A review of the record discloses the need for further development.  The Veteran is seeking service connection for disabilities of the fingers of the left hand and of both thumbs.  Pursuant to the Board's remand instructions, he was afforded a VA examination in January 2011, in which he was found to have pain and weakness in both hands with moderate flare ups every 2 to 3 weeks.  The examiner diagnosed bilateral thumb strain with associated problems in one or more fingers of the left hand.  He opined that the conditions are not related to service because the Veteran had not been treated for them during or after service.  

In his January 2007 claim statement, the Veteran asserted that he has experienced pain in his thumbs since service which he believes is a result of "vibration and grip" associated with his military occupation as a pilot.  While there is no indication of thumb pain in the service treatment records, a treatment note dated in December 1982 reflects that he complained of weakness in his left hand and decreased sensation in the left palm.  

The January 2011 VA examiner attested that he had reviewed the claims file, including service treatment records, prior to the examination, yet he based his opinion, in part, on an apparent lack of evidence of relevant symptoms or treatment during service.  As noted, there is medical documentation of left hand symptoms in service.  Furthermore, the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His statements in this regard cannot be rejected simply because they are not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The medical opinion provided is inadequate because it did not address the lay and medical evidence regarding the Veteran's symptoms in service.  Therefore, a remand is required.

Accordingly, the case is remanded for the following actions:

1. Request an addendum opinion from the VA examiner who conducted the January 2011 VA examination (or a suitable substitute).  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  The examiner should review the record and update or clarify his opinion as to the etiology of the Veteran's claimed thumb and finger disabilities.  The examiner should specifically comment on the record of in-service treatment for left hand symptoms in December 1982, as well as the Veteran's contentions that his thumb pain began during service.  The examiner should indicate whether based on his complete review of the record, whether it is at least as likely as not ( i.e., is there at least a 50 percent probability) that any current left hand and finger disability and any bilateral thumb disability is related service or is caused or aggravated by a service-connected disability.  A complete rationale for the opinion is requested.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


